Sed per gut.

Why have you not gone with your indictment, and obtained possession thereon? If you have been forced from the lands by Indians or others, you might have brought your ejectment before the 26 th March 1790. The case is clearly within the limitation act. The courts not being open, has been held no answer to it. 1 Lev. 31. 2 Salk. 420. 1 Keb. 157. When the time once begins, it runs over all mesne acts, such as coverture and infancy. 1 Stra. 556. Plowd. 355. 4 Term Rep. 306, 310, 311, 312.
Plaintiff nonsuit.